248 S.W.3d 68 (2008)
Harvey D. SCOTT, Plaintiff/Appellant,
v.
Christopher N. BRODHACKER, Defendant/Respondent.
No. ED 89547.
Missouri Court of Appeals, Eastern District, Northern Division.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied April 15, 2008.
Rex V. Gump, Christian L. Faiella, Moberly, MO, for appellant.
John B. Morthland, Hannibal, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Harvey D. Scott appeals from the judgment of $25,000.00 entered in his favor against Christopher N. Brodhacker. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).